—Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered September 26, 1989, convicting defendant, after jury trial, of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 25 years to life, 2 to 6 years, and 1 to 3 years, respectively, unanimously affirmed.
Contrary to defendant’s argument on appeal, his guilt of murder in the second degree was proven by the People beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). Defendant failed to prove, by a preponderance of the evidence, that he acted herein under the influence of extreme emotional disturbance. Defendant’s own testimony indicated that while at the time in question he had been estranged from the victim, his former wife, for some time, and had been experiencing business difficulties, these circumstances were not unusual; his explanation that he experienced "emotion” and "jealousy” at the mere sight of his former wife in the company of another man, did not provide a "reasonable explanation or excuse” for defendant’s asserted mental state (People v White, 79 NY2d 900, 903).
We perceive no abuse of discretion in sentencing herein (People v Farrar, 52 NY2d 302). Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.